DETAILED ACTION

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 discloses, “second detection code configured to cause at least one of the at least one processor to detect a state in which the user has moved away from the vending machine, in a state in which the closing of the door is not detected after the opening of the door is detected” which, in combination with the rest of the claim language, teaches a system that is novel over the prior art of record. Independent claim 8 discloses, “second detection code configured to cause at least one of the at least one processor to detect a state in which the user has moved away from the vending machine, in a state in which the closing of the door is not detected after the opening of the door is detected” which, in combination with the rest of the claim language, teaches an apparatus that is novel over the prior art of record. Independent claim 9 discloses, “detecting a state in which the user has moved away from the vending machine, in a state in which the closing of the door is not detected after the opening of the door is detected” which, in combination with the rest of the claim language, teaches a method that is novel over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



M.K.C.
5/8/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651